UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7672


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

ERIC JAY MINOR,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:06-cr-00107-GEC-3)


Submitted:   January 22, 2013               Decided: January 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Jay Minor, Appellant Pro Se.           Ronald Andrew Bassford,
Assistant United  States  Attorney,         Roanoke, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric    Jay    Minor          appeals      the    district       court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

in his sentence based on Amendment 750 to the U.S. Sentencing

Guidelines Manual (2010).                  We conclude that the district court

properly determined that Minor was ineligible for a sentence

reduction because the sentencing range for his crack cocaine

offense   was    determined          by    the       applicable      statutory    mandatory

minimum, not a calculation of the drug quantity attributable to

Minor, and thus was not impacted by Amendment 750.                               See United

States    v.    Munn,     595    F.3d       183,       187    (4th    Cir.    2010)    (“[A]

defendant who was convicted of a crack offense but sentenced

pursuant to a mandatory statutory minimum sentence is ineligible

for a reduction under § 3582(c)(2).”).                         Accordingly, we affirm

the district court’s order.                   See United States v. Minor, No.

7:06-cr-00107-GEC-3 (W.D. Va. Sept. 11, 2012).                          We dispense with

oral   argument     because          the    facts       and   legal     contentions      are

adequately      presented       in    the    materials        before     this    court   and

argument would not aid the decisional process.


                                                                                   AFFIRMED




                                                 2